DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the remarks filed on September 6, 2022. 
Claims 1-15 are currently pending and have been examined. 
This action is made FINAL.
Response to Amendments
	The 112(b)-indefiniteness rejection of claims 1-15 has been withdrawn due to amendments. The 112(b)-antecedent basis rejection of claim 4 is also withdrawn due to amendments.
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive. Applicant’s arguments are directed to unclaimed subject matter and are therefore moot. Taylor meets the claimed limitations of receiving an instruction to collect an object before the robot arrives at a destination and enabling collection when the robot receives instruction. Consideration of fitness goals are moot to the claimed invention, but rather the action of communicating with the robot and collecting an object before the destination is- which Taylor discloses.  Applicant further suggests that Taylor causes the user to wait for the item to arrive, see Page 8 of Remarks, however such a conclusion is not supported by the text of Taylor; in fact, paragraph [0036] of Taylor describes a scenario where the robot is waiting for the user.  With respect to Taylor, the “destination” is the recipient’s office or desk, and the “exercise setting” is the predetermined process for enabling collection of the object before the robot arrives at the office or desk.  It appears Applicant is importing unclaimed limitations of a presumed working environment that is not appreciated in the claims, e.g., predetermined robot routes that ensure efficiency with every collection of the object before the robot arrives at the destination; the Office suggests amending some of those presumed working environment details into actual claim limitations in order to align arguments with the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a reception unit configured to receive…” and “an execution unit configured to execute a predetermined process…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function of “Particularly in this embodiment, the communication unit 250 functions, in cooperation with the control unit 200, as a reception unit that receives an instruction to collect the conveyance object before the conveyance robot arrives at the destination from the scheduled recipient.” [0040] and “Particularly in this embodiment, the control unit 200 functions as an execution unit that controls other elements and executes a predetermined process for enabling collection of the conveyance object before the conveyance robot arrives at the destination when the control unit 200 receives an instruction to collect the conveyance object before the conveyance robot arrives at the destination from the scheduled recipient.” [0040], and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US20210081888).
	Regarding Claim 1, Taylor discloses:
A conveyance control system (FIG. 1) configured to control a conveyance robot (FIG. 1, robot 102) to autonomously move and convey a conveyance object (FIG. 1, item 116) to a destination, the conveyance control system comprising: (“the robot 102 may deliver an item 116 that is requested by the user 118. For example, the user 118 may be an employee of an enterprise, or a company, and may request to have office supplies delivered. However, rather than having the robot 102 deliver the item 116 directly to the office of the user 118, the robot 102 may determine a delivery location 130 away from the location of the user 118. […] the delivery location 130 may be a location that is different than the location of the user 118. The delivery location 130 may be a different floor, a different building on a campus of the company, an outdoor location, and the like” [0013-0014])
a reception unit configured to receive, from a scheduled recipient of the conveyance object, an instruction (“activate an exercise setting […] ‘yes,’” [0024]) that the conveyance object is to be before the conveyance robot arrives at the destination; and (FIG. 1, delivery location 130, and also “the robot 102 may respond to the request with a notification asking whether the user 118 would like to activate an exercise setting. If the user 118 responds with a “no,” then the robot 102 may deliver the item 116 directly to the user 118 at the current location of the user 118. If the user 118 responds with a “yes,” then the robot 102 may activate an exercise mode and calculate, or determine, the delivery location 130 that is away from, or remote from, the current location of the user 118.” [0024])
an execution unit configured to execute a predetermined process for enabling collection of the conveyance object before the conveyance robot arrives at the destination when the reception unit receives the instruction. (“To calculate the delivery location 130, the processor 202 may obtain the personal data 110 associated with the user 118. The personal data 110 may be used by the processor 202 of the robot 102 to determine the delivery location 130 to deliver the item 116 to the user 118. The processor 202 may then transmit the delivery location 130 to the endpoint device 112, or the mobile endpoint device 114, of the user 118 via the wireless communication interface 204 and the second communication path. The delivery location 130 may also include a route map that the user 118 may follow based on the personal data 130 or route preferences of the user 118, as discussed below.” [0025])
Regarding Claim 2, Taylor discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of transmitting current location information of the conveyance robot to a terminal of the scheduled recipient. (“the location data of the robot 102 may be used in conjunction with other data (e.g., current speed of the robot 102, distance to the delivery location 130, and the like) to provide updates to the endpoint device 112 or the mobile endpoint device 114. For example, the robot 102 may transmit a notification to the endpoint device 112, or the mobile endpoint device 114, of the user 118 to leave based on the current location of the robot 102 and the estimated time of travel of the user 118 to the delivery location 130. In another example, the robot 102 may transmit an update with an estimated time of arrival to the delivery location 130 based on the current location of the robot 102 and the estimated distance left to travel.” [0033])
Regarding Claim 3, Taylor discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of transmitting information about a scheduled route of the conveyance robot to the destination to a terminal of the scheduled recipient. (FIG. 4, “The location for delivery that is transmitted may include a route map to the location based on the personal data or route preference of the recipient.” [0047])
Regarding Claim 4, Taylor discloses:
wherein when the information about the scheduled route of the conveyance robot to the destination has already been transmitted to the terminal of the scheduled recipient, the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of prohibiting the conveyance robot from moving along a route other than the scheduled route indicated by the information about the scheduled route. (“the processor 202 may select the delivery location 130 based on a route preference of the user 118 stored in the personal data 110. For example, the user 118 may prefer an outdoor location, a route that takes the user 118 outdoors and to a different building, a route that takes the user all indoors without going outside, and the like.” [0030])
The robot will follow a route that is defined by the preference of the user, therefore, the robot will not follow a route that is not compliant with the route preferences (i.e. scheduled route).
Regarding Claim 5, Taylor discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of prohibiting the conveyance robot from moving by using an elevator. (“The delivery location 130 may be a different floor, a different building on a campus of the company, an outdoor location, and the like, that causes the user 118 to walk to the delivery location 130. As a result, the user 118 may walk to the delivery location 130 to meet his or her exercise goals throughout the day.” [0014])
When the delivery location is a different floor, the user must walk to the delivery location to receive the item. The robot does not traverse off the different floor to meet the user (i.e. moving by using an elevator).
Regarding Claim 11, Taylor discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of allowing the scheduled recipient to approach the conveyance robot. (FIG. 3, touch screen display 306 on the robot 102, “the user 118 may provide input to the robot 102 that the item was successfully delivered at the delivery location 130 when the item 116 is obtained by the user 118.” [0038])
Regarding Claim 14 (and similarly Claim 15), Taylor discloses:
A non-transitory computer readable medium storing a conveyance control program for controlling a conveyance robot to autonomously move and convey a conveyance object to a destination, the conveyance control program causing a computer to execute: (FIG. 5, block diagram of a non-transitory computer readable medium storing instructions executed by a processor of the reference disclosure).
A conveyance control method for controlling a conveyance robot to autonomously move and convey a conveyance object to a destination, the conveyance control method comprising: (FIG. 4, block diagram of a method for delivering an item of the reference disclosure).
a movement step of causing the conveyance robot to move toward the destination; (“the robot 102 may deliver an item 116 that is requested by the user 118. For example, the user 118 may be an employee of an enterprise, or a company, and may request to have office supplies delivered. However, rather than having the robot 102 deliver the item 116 directly to the office of the user 118, the robot 102 may determine a delivery location 130 away from the location of the user 118. […] the delivery location 130 may be a location that is different than the location of the user 118. The delivery location 130 may be a different floor, a different building on a campus of the company, an outdoor location, and the like” [0013-0014])
a check step of checking whether an instruction (“activate an exercise setting […] ‘yes,’” [0024]) that the conveyance object is to be collected before the conveyance robot arrives at the destination is received from a scheduled recipient while the movement step is being executed; and (“the robot 102 may respond to the request with a notification asking whether the user 118 would like to activate an exercise setting. If the user 118 responds with a “no,” then the robot 102 may deliver the item 116 directly to the user 118 at the current location of the user 118. If the user 118 responds with a “yes,” then the robot 102 may activate an exercise mode and calculate, or determine, the delivery location 130 that is away from, or remote from, the current location of the user 118.” [0024])
an execution step of executing a predetermined process for enabling collection of the conveyance object before the conveyance robot arrives at the destination when it is confirmed that the instruction has been received in the check step. (“To calculate the delivery location 130, the processor 202 may obtain the personal data 110 associated with the user 118. The personal data 110 may be used by the processor 202 of the robot 102 to determine the delivery location 130 to deliver the item 116 to the user 118. The processor 202 may then transmit the delivery location 130 to the endpoint device 112, or the mobile endpoint device 114, of the user 118 via the wireless communication interface 204 and the second communication path. The delivery location 130 may also include a route map that the user 118 may follow based on the personal data 130 or route preferences of the user 118, as discussed below.” [0025])
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US20210081888) in view of O’Brien (IDS).
Regarding Claim 6, Taylor does not explicitly disclose causing the conveyance robot to wait at a place where the conveyance object is to be collected before the conveyance robot arrives at the destination. However, O’Brien discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of causing the conveyance robot to wait at a place where the conveyance object is to be collected before the conveyance robot arrives at the destination. (“the unmanned vehicle 14 sends status updates to the sender 11, for example, a status that the receiver 12 is not at the predetermined delivery location, along with an instruction for the autonomous vehicle 14 to wait for the recipient 12 or to nevertheless deliver the package 13 despite the absence of the recipient 12.” [0024])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Taylor to include the teachings of O’Brien in order to provide a more user-friendly experience.
Regarding Claim 7, Taylor discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of transmitting information about the place where the conveyance object is to be collected before the conveyance robot arrives at the destination to a terminal of the scheduled recipient. (“The delivery location 130 determined by the robot 102 may be transmitted to the endpoint device 112 or the mobile endpoint device 114 via the communication paths that are established between the robot 102 and the endpoint device 112 or the mobile endpoint device 114. In addition, as discussed below, other types of information (e.g., location data, update information, notifications, and the like) can be transmitted directly to the mobile endpoint device 114” [0020])
Regarding Claim 8, Taylor discloses:
wherein the place where the conveyance object is to be collected before the conveyance robot arrives at the destination is determined based on a specification made by the scheduled recipient. (“The personal data 110 may be entered by the user 118 via the endpoint device 112. […] to determine the delivery location 130.” [0017])
Regarding Claim 9, Taylor does not explicitly disclose determining the place where the conveyance object is to be collected based on a place where a monitoring camera is installed. However, O’Brien discloses:
wherein the place where the conveyance object is to be collected before the conveyance robot arrives at the destination is determined based on a place where a monitoring camera is installed. (“The smart locker communication processor 70 is constructed and arranged to communicate with a smart locker 26 or other delivery box for receiving the package 13, for example, when the intended recipient 12 is unavailable for personally receiving the package 13, or when the intended recipient 12 requests a storage location for the package 13. […] the smart locker 26 includes security devices such as electronic locks and the like, which may communicate directly with the authentication engine 68 to perform one or more operations described herein with respect to the authentication engine 68.” [0040]-[0042])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Taylor to include the teachings of O’Brien in order to provide a delivery location that is monitored and secure.
Regarding Claim 10, Taylor does not explicitly disclose notifying a predetermined third party other than the scheduled recipient. However, O’Brien discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of notifying a terminal of a predetermined third party other than the scheduled recipient about the reception of the instruction that the conveyance object is to be collected before the conveyance robot arrives at the destination. (FIG. 3, third party participants 15, “the unmanned vehicle 14 can interact with the sender 11, the receiver 12, and/or third party entities to a delivery operation.” [0024], “facilitate electronic communications between the sender 11 and the receiver 12, and/or other third party participants 15.” [0032], see also [0048]-[0049].)
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Taylor to include the teachings of O’Brien in order to notify people other than the sender and receiver.
Regarding Claim 12, Taylor does not explicitly disclose issuing a temporary electronic key, to the scheduled recipient, for enabling the conveyance object to be taken out from the conveyance robot. However, O’Brien discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of issuing, to a terminal of the scheduled recipient, a temporary electronic key for enabling the conveyance object to be taken out from the conveyance robot. (“the unmanned vehicle 14 may include an authorization identifier, key, and so on that permits the package recipient 11 to authorize for the package delivery.” [0042])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Taylor to include the teachings of O’Brien in order to provide security that enables only the intended recipient to receive the delivered object.
Regarding Claim 13, Taylor does not explicitly disclose recording an action history of the conveyance robot at least until the conveyance object is collected. However, O’Brien discloses:
wherein the process for enabling collection of the conveyance object before the conveyance robot arrives at the destination includes a process of recording an action history of the conveyance robot at least until the conveyance object is collected. (“the unmanned vehicle 14 communicates with the recipient 12, for example, providing controls for the recipient 12 to contact the sender 11, options for recording messages such as volume levels, recording size limits, and so on. The unmanned vehicle 14 can provide other control and modifications involved in a package delivery such as camera perspective, angle, remote unlock, or other details, which may be changed by the sender 11 or recipient 12. The sender 11, recipient 12, and/or other entity may be authorized, for example, after authentication, to reroute the unmanned vehicle, or otherwise change a planned delivery.” [0025])
It would have been obvious to one of ordinary skill in the art at the time of filling to have modified Taylor to include the teachings of O’Brien in order to provide the user with documentation of the robot’s actions and movements prior to reception of the carried item.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664